COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                    01-13-00736-CV
Style:                           In re Knight Refrigerated, LLC and Carroll Chapman, Relators


Date motion filed*:              November 12, 2013
Type of motion:                  Unopposed request for abatement of mandamus proceedings
Party filing motion:             Relators Knight Refrigerated, LLC and Carroll Chapman
Document to be filed:

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                       Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: December 27, 2013
                     The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          The mandamus proceeding in this Court is abated. Relators are ordered to advise this Court of the status
          of the settlement proceedings or file a motion to dismiss their petition for writ of mandamus within 45 days
           of the date of this order.




Judge’s signature: /s/ Michael Massengale
                                                          Acting for the Court

Panel consists of      ____________________________________________

Date: November 12, 2013




November 7, 2008 Revision